Citation Nr: 1309878	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD), from March 17, 2008.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty with the United States Navy from July 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In July 2009, the Board remanded this claim for the Veteran to be scheduled for a Travel Board hearing.  In January 2010, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e).  

In April 2010, March 2011, and June 2012, the Board remanded this claim for further evidentiary development.  

In March 2011, the Board denied entitlement to an initial compensable disability rating for COPD, prior to March 17, 2008.  Because that Board decision is now final with regard to that issue, it is no longer a part of the current appeal.

The Veteran has not asserted and the record does not raise the issue of a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  



FINDING OF FACT

Since March 17, 2008, the Veteran's COPD is manifested by FEV-1, FEV-1/FVC and DLCO (SB) of greater than 80 percent of predicted.  


CONCLUSION OF LAW

Since March 17, 2008, the criteria for entitlement to an evaluation in excess of 10 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6604 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional treatment records pertinent to the appeal that have not been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2010 and April 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examiners reviewed the claims file and rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  The opinions are supported by VA and private treatment records.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

II.  Higher Evaluation

Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under Diagnostic Code 6604, a 10 percent evaluation is warranted for COPD where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  

A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent.  
A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2012).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran's COPD has been assigned a 10 percent rating under Diagnostic Code 6604.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2012).  He asserts a higher rating is warranted.  

Private records reflect that PFT in April 2010 showed FEV-1 82 percent of predicted.  FEV-1/FVC was 104 percent of predicted.  

The November 2010 VA examiner determined that the Veteran's restrictive disease was mild.  Although complaints of moderate shortness of breath with raking leaves or climbing steps were reported, no effect on activities of daily living was reported.  The examiner concluded that the findings did not warrant use of a bronchodilator, and diffusing capacity was noted to be normal.  

Consistent with the results of the April 2010 PFT and the November 2010 VA examiner's opinion are May 2011 private records.  The records reflect a history of mild chronic obstructive pulmonary disease, and PFT showed FEV-1 85 percent of predicted and FEV-1/FVC 103 percent of predicted.  

The April 2012 VA examination report reflects the Veteran's respiratory condition does not require any corticosteroid medications, inhaled medications, oral bronchodilator medications, or outpatient oxygen therapy.  No asthma, chronic bronchitis, interstitial lung disease, sarcoidosis, pulmonary embolism and related diseases, bacterial lung infection, mycotic lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, or tumors or neoplasms were indicated.  

It was noted that the Veteran failed to report for chest x-ray examination and/or declined the test.  

VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  Regardless, the PFT showed FEV-1 85 percent of predicted and FEV-1/FVC 91 percent of predicted, and DLCO (SB) 90 percent of predicted.  The impression was mild airflow obstruction, and diffusing capacity was noted to be normal.  

The next higher 30 percent evaluation is not warranted because the results do not reflect FEV-1 of 56 to 70 percent predicted or less; FEV-1/FVC of 56 to 70 percent of predicted or less, or DLCO (SB) of 56 to 65 percent of predicted or less.  

At no time since March 17, 2008 has the Veteran had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  The April 2012 VA examiner specifically determined that outpatient oxygen therapy was not required and the only diagnosis entered was COPD.  Thus, evaluations of 60 or 100 percent are not warranted under Diagnostic Code 6604. 

In reaching a determination that a rating in excess of 10 percent is not warranted since March 17, 2008, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign a higher rating. 

To the extent that interference with employment has been asserted during the appeal period, the April 2012 VA examiner reported the Veteran's chronic obstructive pulmonary disease has no impact on occupational functioning.  At the time COPD was identified on an annual flight physical he was asymptomatic and electively retired in 1989.  Regardless, the 10 percent evaluation assigned for COPD since March 17, 2008 contemplates impairment in earning capacity, including loss of time from exacerbations of COPD.  38 C.F.R. § 4.1.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent for COPD is not warranted from March 17, 2008.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that the schedular criteria are inadequate.  The symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease, from March 17, 2008, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


